UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1790


DEBORAH J. PRUNTY; THE DEBORAH J. PRUNTY LIVING TRUST,

                Plaintiffs – Appellants,

          v.

ROY M. TERRY, JR.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00220-HEH)


Submitted:   June 22, 2010                 Decided:   July 16, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann M. Callaway, ANN M. CALLAWAY PC, Warrenton, Virginia, for
Appellants.   John Craig Smith, DURRETTEBRADSHAW, PLC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah J. Prunty and the Deborah J. Prunty Living

Trust    appeal    from    the     district          court’s     order    upholding    the

bankruptcy       court’s     determination             that      Prunty     received       an

interest    in    the    debtor’s     property          that     was    avoidable     as   a

preferential      transfer       pursuant       to    11   U.S.C.A.       § 547(b)    (West

2004 & Supp. 2010).              Our review of the record and the briefs

filed     by      the     parties     discloses            no      reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Prunty v. Terry, No. 3:09-cv-00220-HEH (E.D. Va. June 1,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented     in    the    materials

before   the     court    and    argument       would      not    aid     the   decisional

process.

                                                                                  AFFIRMED




                                            2